Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-18 are pending. Claims 1-18 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

It is noted that application 20200317213 has the same inventor and has similar claims using a monitor to detect camera abnormalities such as described in claim 1 and 3 or claim 5.    

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.

Regarding claim 1, 16, 17, and 18 the limitation of “continue”.  This limitation is confusing as one of ordinary skill in the art would not know if “perform driving control of a vehicle” is to be “continued” or “continue” ...“automated traveling of the vehicle”. It is unclear if “continue” is to be linked with a previous statement “perform driving control of a vehicle” that has been established or link to “automated traveling of the vehicle”. If “continue” is to be linked to automate traveling of the vehicle, there must be a previous mention of “automated travailing”.  If on the other hand “continue” should be linked to “perform driving control of a vehicle” why has the limitation of “automated travailing of vehicle” in the same limitation of “continue” without previous statement of “automated travailing of vehicle”.  

Regarding claim 9, The limitation of “time of the driver” is unclear. One of ordinary skill in the art would not know if the driver has a time frame to be or the driver request a drive or it is the start of time when the driver starts driving?

Regarding claim 11, the limitation of “forward vehicle distance” one of ordinary skill would not know if the “forward vehicle distance” is the distance in front of the vehicle or if the distance from the vehicle in front, or the forward direction distance of the vehicle?


10 recites the limitation "by the other camera”.  There is insufficient antecedent basis for this limitation in the claim. Claim 10 depends on claim 7 which in turn depends on claim 1.  Claims 7 and 1 do not recite “other camera”. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, 8, 10, 11, 16, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oyama US 20160090100 .

Regarding claim 1, Oyama teaches a control device comprising: (Oyama Para 17, driving control apparatus and Fig. 1 #1)

circuitry configured to: (Oyama Fig.1 #10 and Para 37, traveling controller)

perform driving control of a vehicle; and (Oyama Para 32; performs the self-driving control)

(Oyama para 37 and Fig.2 #S104), when an abnormality of a first function of a compound eye camera (Oyama para 18; The peripheral environment recognition device 11 is comprised of a camera device (e.g., a stereo camera and 21) and para 21;  environment recognition device 11 outputs an acquisition failure) used in a recognition of a surrounding environment  is detected (Oyama para 18, image environment outside the vehicle to acquire image information) during execution of automated driving control for the vehicle, (Oyama para 32; The traveling controller 10 performs the self-driving control etc. based on the input signals from the devices 11-16)

automated traveling of the vehicle (Oyama Fig.2 #s104 and para 37; the evacuation course is set within a traveling environment) on a basis of the surrounding environment estimated by a second function of the compound eye camera. (Oyama Para 37; environment information acquirable range which is detected last time before the acquisition failure).  Based on Applicant’s para 27, the remaining function, that is, the image captured by the other onboard camera that operates normally.


Regarding claim 7, Oyama teaches all of the limitations of claim 1 and further teaches, wherein the circuitry is further configured to continue the automated traveling of the vehicle, until a driving restart by a driver is detected. (Oyama 79, priority [over automated driveing] is given to the operator's [driver] steering operation to achieve a suitable control.)

Regarding claim 8, Oyama teaches all of the limitations of claim 7 and further teaches, wherein the circuitry is further configured to execute a control to stop the vehicle, when the driving restart cannot be performed by the driver within a predetermined period of time. (Oyama Fig.2 #S112; determination for preventing the yaw brake control from interfering with the operator's steering operation, and determines that the condition of the yaw brake control is not met when there is a possibility of the interference with the operator's steering operation. determination threshold gain which is set smaller as [visibility recognized last time]−[traveled distance] becomes shorter (i.e., as the vehicle slows down and it transits to a stopping state).)
Also (Oyama; para 59-61; within a range [period of time or distance.  Time and distance are interrelated ad a function of speed] where the vehicle approaches the visibility range boundary and there is a high possibility of the steering operation being given back to the operator [driver], the yaw brake control may interfere with the operator's [i.e. such as the operator cannot taking control based on the formula] steering operation.  Para 60 If the traveling controller 10 determines that Formula (11) is met, Para 61, a normal threshold which is set in advance and an override determination threshold gain which is set smaller, the vehicle slows down and it transits to the stopping state.)

Regarding claim 10, Oyama teaches all of the limitations of claim 7 and further teaches, wherein the circuitry is further configured to execute a vehicle function on a basis of the surrounding environment estimated from an image captured by the other camera in which the abnormality is not detected, (Oyama Para 37 the evacuation course is set within a traveling environment information acquirable range [stereo by the other] which is detected last time before the acquisition failure[before the abnormality, abnormality is not detected] of the traveling environment information., 59, and 61) after the driving restart by the driver is completed.(Oyama para 59; the steering operation being given back to the operator, Also para 61; FIG. 6A, an override determination threshold gain which is set smaller as [visibility recognized last time]−[traveled distance] becomes shorter (i.e., as the vehicle slows down and it transits to a stopping state). Thus, as the vehicle slows down and it transits to the stopping state, the torque threshold Toyer0.Math.Kover1 is set smaller so that an override steering carried out by the operator's steering operation becomes easier to be detected.)

Regarding claim 11, Oyama teaches all of the limitations of claim 10 and further teaches, wherein the circuitry is further configured to execute at least one of warning relevant to deviation from a compartment line, warning relevant to a forward vehicle distance, or marker recognition, after the driving restart by the driver is completed. (Oyama para 27; an operation support control for the operator [operator is the driver therefore it must after the driver restarts the driving.], a switch [from a group of switches] for causing a lane deviation preventing control in which a deviation of the vehicle from the traveling lane is prevented. Also para 31; performs visual warning and/or notification to the operator. When the failure occurs to any one of the various devices [switch group] of the vehicle,)

Regarding claim 16, claim 16 is rejected using the same rejections as made to claim 1.
Regarding claim 17, claim 17 is rejected using the same rejections as made to claim 1.
Regarding claim 18, claim 18 is rejected using the same rejections as made to claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 3, 4, 5, 6, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Oyama as applied to claim above, and further in view of Franz US 2006034487.

Regarding claim 2, Oyama teaches all of the limitations of claim 1 and further teaches, 
wherein the compound eye camera is a stereo camera that includes a first camera and a second camera, and (Oyama para 18, stereo camera) 

But does not teach when the abnormality is detected in one of the first camera and the second camera, the control unit continues the automated traveling of the vehicle, on a basis of the surrounding environment estimated from an image captured by the other camera in which the abnormality is not detected. Regarding when the abnormality is detected in one of the first camera and the second camera, the control unit continues the automated traveling of the vehicle, on a basis of the surrounding environment estimated from an image captured by the other camera in which the abnormality is not detected. Franz teaches (Franz Fig. 1 #10 and 20 stereo camera, and para 11; the erroneous lighting information of the defective image sensor 10, 20 is ignored.) Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Oyama in view of Franz such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of If an error occurs in one of the image sensors, at least one parameter of this image sensor is adjusted as a function of at least one measured value of the error-free image sensor of the image sensor system. 

Regarding claim 3, Oyama and Franz teach all of the limitation of clam 2, Franz further teaches, wherein the circuitry is further configured to continue the automated traveling of the vehicle, on a basis of a road region estimated from the image captured by the other camera in which the abnormality is not detected. (Franz Fig. 1 #10 and 20 stereo camera, and para 11; the erroneous lighting information of the defective image sensor 10, 20 is ignored.) Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Oyama in view of Franz such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of If an error occurs in one of the image sensors, at least one parameter of this image sensor is adjusted as a function of at least one measured value of the error-free image sensor of the image sensor system.

Regarding claim 4, Oyama and Franz teach all of the limitation of clam 3, Oyama further teaches, wherein the road region is estimated on a basis of a compartment line included in the image captured by the other camera in which the abnormality is not detected, and the circuitry is further configured to cause the vehicle to perform the automated traveling in the road region, so as not to deviate from the compartment line. (Oyama para 19 The peripheral environment recognition device 11 performs, processing of distance information based on the image information which is imaged by the camera device extracts relative positions with respect to the vehicle (e.g., distances, angles), such as lane dividing line data, side wall data (e.g., guardrails, curbstones, etc. which exist along a road), solid object data (e.g., other vehicles, etc.) along with velocities. Also Para 30; can perform the lane keeping control for maintaining the traveling lane at the preset lane to control traveling of the vehicle, and the lane deviation preventing control for performing the deviation preventing control from the traveling lane the traveling controller 10 monitors such as malfunctions and serve as a system failure detector.) 
Also, (Oyama para 18; The peripheral environment recognition device 11 is comprised of a camera device (e.g., a stereo camera and 21) and para 21; environment recognition device 11 outputs an acquisition failure) (Oyama para 18, image environment outside the vehicle to acquire image information) (Oyama para 32; The traveling controller 10 performs the self-driving control etc. based on the input signals from the devices 11-16)

Regarding claim 5, Oyama and Franz teach all of the limitation of clam 2, Oyama further teaches, wherein the circuitry is further configured to continue the automated traveling of the vehicle on a basis of a position of a forward vehicle estimated from the image captured by the other camera in which the abnormality is not detected. (Oyama para 27, The switch group 16 causing a traveling control to travel the vehicle at a predetermined fixed speed, a tracking control to maintain an inter-vehicle distance and time between the vehicle and a leading vehicle at a predetermined constant value, a lane keeping control in which the traveling lane is maintained at a preset lane for the traveling control, a lane deviation preventing control in which a deviation of the vehicle from the traveling lane is prevented, a passing control execution permitting a control to pass a leading vehicle (i.e., a passing target vehicle), self-driving control to cooperate all these controls with each other, for setting the traveling speed, the inter-vehicle distance, the inter-vehicle time, the speed limit, etc. required for the respective controls, and canceling the respective controls.)

Regarding claim 6, Oyama and Franz teach all of the limitation of clam 5, Oyama further teaches, wherein the circuitry is further configured to continue the automated traveling of the vehicle, so as to follow the forward vehicle, on a basis of an estimated distance to the forward vehicle. (Oyama para 27, The switch group 16 causing a traveling control to travel the vehicle at a predetermined fixed speed, a tracking control to maintain an intervehicle distance and time between the vehicle and a leading vehicle at a predetermined constant value, a lane keeping control in which the traveling lane is maintained at a preset lane for the traveling control, a lane deviation preventing control in which a deviation of the vehicle from the traveling lane is prevented, a passing control execution permitting a control to pass a leading vehicle (i.e., a passing target vehicle), self-driving control to cooperate all these controls with each other, for setting the traveling speed, the intervehicle distance, the intervehicle time, the speed limit, etc. required for the respective controls, and canceling the respective controls.)
Regarding claim 15, Oyama and Franz teach all of the limitation of clam 2, Oyama further teaches, wherein the circuitry is further configured to execute a control to stop the vehicle, (Oyama Fig.2 #s112 the vehicle slows down and it transits to a stopping state). Oyama does not teach when abnormalities are detected in both of the first camera and the second camera. However Franz teaches (Franz para 16, If the error continues in both image sensors, other measures must be taken. and/or the system is shut off.) Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Oyama in view of Franz such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of If an error occurs in one of the image sensors, at least one parameter of this image sensor is adjusted as a function of at least one measured value of the error-free image sensor of the image sensor system.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Oyama as applied to claim above, and further in view of Asakura US 20180194364.

Regarding claim 9, Oyama and Further teach all of the limitation of clam 7, Oyama further teaches, wherein the circuitry is further configured to execute a control to stop the vehicle (Oyampa Fig.2 #s112 the vehicle slows down and it transits to a stopping state). But does not teach when an estimated restart time of the driver exceeds a predetermined period of time. However Asakura teaches (Asakura; 13-17; the predetermined control transition period may be a period from when the control switching unit starts a process of switching the mode to the manual driving mode until a predetermined time elapses. Also 41, 43, 60 and fig.2) Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Oyama in view of Asakura such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of an event scheduled to be executed following the event being executed among events included in the action plan when the specific abnormal state is detected by the abnormality detection unit.

Claims 12, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Oyama as applied to claim above, and further in view of IDE EP3340205.

Regarding claim 12, Oyama teaches all of the limitation of clam 1, But does not teach, wherein the circuitry is further configured to cause a report regarding a repair request of the compound eye camera to be reported to a driver, in the case where the abnormality of the compound eye camera is detected. However IDE teaches (IDE FIG.6; Rear camera sensor B is not correctly operating) Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Oyama in view of IDE such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of detecting first information regarding a mobile object by an external apparatus to appropriately handle a difference in detection results between sensors.

Regarding claim 13, Oyama and IDE teach all of the limitation of clam 12, and IDE further teaches wherein the circuitry is further configured to cause the report regarding the repair request of the compound eye camera to be reported to the driver at a time of an operation start of the vehicle, until the compound eye camera becomes fully operational, and causes a log regarding the report to be recorded. (IDE para 24-26; 66-67 Fig2 and 6. Report regarding the repair request “an apparatus of a dealer, and a failure data based [recorded]; dealer reset”; Fig.6 at time of start of the vehicle; Para 21; abnormalities of the sensors be autonomously discovered and the sensors be automatically corrected to be normal.) Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Oyama in view of IDE such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of detecting first information regarding a mobile object by an external apparatus to appropriately handle a difference in detection results between sensors.

Regarding claim 14, Oyama teach all of the limitation of clam 1, but Oyama does not teach wherein the circuitry is further configured to cause an estimated cause of the abnormality to be However IDE teaches (IDE FIG.6; Rear camera sensor B is not correctly operating) Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Oyama in view of IDE such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of detecting first information regarding a mobile object by an external apparatus to appropriately handle a difference in detection results between sensors.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIHAR A KARWAN whose telephone number is (571)272-2747.  The examiner can normally be reached on M-F; 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on 571-270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SIHAR A KARWAN/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664